Citation Nr: 0028724	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected spondylosis, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1979 to March 
1999.  This appeal comes before the Board of Veterans' 
Appeals from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  By a 
rating decision issued in April 1999, the RO, in pertinent 
part, denied claims of entitlement to service connection for 
hearing loss and for sinusitis.  The RO granted service 
connection for spondylosis, L5-S1, and assigned a 
noncompensable evaluation.  The veteran initially disagreed 
with, and then timely appealed, the denials of service 
connection for hearing loss and sinusitis, and the initial 
evaluation assigned for spondylosis.  By a rating decision 
issued in March 2000, the RO granted service connection for 
sinusitis, and assigned a noncompensable evaluation for that 
disability.  The RO also increased the initial evaluation 
assigned for spondylosis to 10 percent.  The grant of service 
connection resolved the appeal for service connection for 
sinusitis.  38 U.S.C.A. § 7105(d) (West 1991); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), Holland v. Brown, 9 
Vet. App. 324 (1996), rev'd sub nom. Holland v. Gober, 124 
F.3d 226 (Fed. Cir 1997).  Accordingly, the Board will not 
consider this issue further.  However, the Board does note 
that the veteran's representative addressed the issue of the 
rating assigned the service-connected sinusitis in the July 
2000 Informal Hearing Presentation.  This matter is referred 
to the RO for appropriate action.  No issue regarding 
tinnitus is on appeal at this time, as neither the veteran 
nor his representative have indicated any disagreement 
following the March 2000 grant of service connection for 
tinnitus and the assignment of a 10 percent evaluation.  



FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran does not have a disability due to impaired hearing as 
defined for purposes of veterans' benefits.  

2.  The veteran's service-connected spondylosis, L5-S1, is 
manifested by occasional episodes of back pain and by 
abnormality on radiologic examination, but not by gait 
abnormality or limitation of range of motion.


CONCLUSIONS OF LAW

1.  The veteran did not incur hearing loss disability in 
service, as defined for purposes of veterans' benefits.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).

2. The criteria for an initial evaluation in excess of 10 
percent for service-connected spondylosis, L5-S1, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that decreased auditory acuity was first 
manifested in service or as a result of service.  He also 
contends that he is entitled to a higher initial evaluation 
for service-connected spondylosis.

Before a review of the merits of a claim may be undertaken, 
the veteran must first submit a well-grounded claim.  38 
U.S.C.A. § 5107(a).  If a well-grounded claim is established, 
VA then has a duty to assist the claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Specifically, in most 
service connection claims, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Id.  The truthfulness of the evidence, for the 
purpose of determining whether a claim is well grounded, is 
presumed.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The propriety of an initial evaluation of a disability, 
following an original grant of service connection, presents a 
well-grounded claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the veteran's claim for an increased initial 
evaluation for a disability for which service connection has 
been granted following an initial claim is well grounded, and 
a duty to assist the veteran arises.  38 U.S.C.A. § 5107(a).

I.  Claim for Service Connection for Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service, or may be granted for certain 
diseases defined as chronic and manifested, generally to a 
degree of 10 percent or more, within a specified presumptive 
period after separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  

Impaired hearing will be considered a disability when at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is at least 40 decibels, when 
the thresholds for at least three of these frequencies are 26 
decibels or greater, or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385 (1999). 

Service medical records reflect that, in October 1998, the 
veteran's auditory thresholds, from 500 Hz to 40000 Hz, were 
below 26 at each level, in both ears.

On VA audiologic examination conducted in March 9, 1999, the 
veteran's auditory thresholds, from 500 Hz to 4000 Hz, were 
below 26 decibels in each ear.  The average pure-tone 
threshold, averaging the four frequencies tested for VA 
rating purposes, was 6 decibels in the right ear and 3 
decibels in the left ear. The veteran's hearing 
discrimination was 100 percent in each ear.  The examiner 
concluded that the veteran's hearing was within normal.  

As defined by regulation for VA disability evaluation 
purposes, the veteran's hearing is not impaired.  38 C.F.R. 
§ 3.385.  The Board notes, however, that, at 8000 Hz, the 
veteran's auditory threshold is each ear was above 30 
decibels.  However, 8000 Hz is not an auditory level that is 
considered for VA disability purposes.

The report of a March 1999 contract VA examination noted that 
the veteran had a bilateral symmetrical high frequency 
neurosensory hearing loss with excellent speech 
discrimination.  The report did not, however, include the 
audiology findings.

The report of the examiner who conducted the contract VA 
examination in March 1999 states that the veteran had a mild 
high-frequency neurosensory hearing loss.  This constitutes a 
medical diagnosis of a hearing loss, and this evidence is 
just prior to the veteran's service discharge in late March 
1999.  Therefore, the veteran's claim of entitlement to 
service connection for a hearing loss disability is well 
grounded, i.e., plausible.  

However, looking at the evidence as a whole, the Board notes 
that VA audiology examination, also conducted in early March 
1999, specifically notes that the veteran's hearing was 
within normal limits for the frequencies from 500 to 4000 Hz.  
As noted above, the regulation governing the definition of 
impaired hearing for purposes of veterans' disability 
purposes excludes evaluation at other frequencies from the 
determination of disability for VA purposes.  The VA 
audiology examination of record clearly shows that the 
veteran's hearing, at the frequencies determinative of 
hearing loss for VA purposes, was medically determined to be 
within normal, and was below the 26 dB level defined as 
impaired hearing, at each frequency specified in the 
governing regulation.

Thus, while the medical evidence establishes that the veteran 
has a mild "high-frequency" hearing loss, that diagnosable 
hearing acuity deficit is not defined as a hearing loss 
disability for VA purposes.  The evidence does not establish 
that the veteran incurred hearing loss disability in service 
as defined for VA purposes.  The claim of entitlement to 
service connection for hearing loss disability must be 
denied, as the preponderance of the evidence is against the 
claim.  

II.  Claim for An Increased Initial Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson, 12 Vet. App. at 125.  

On VA examination conducted in March 1999, the veteran 
reported having episodes of back pain, recurring an average 
of once yearly, caused by bending or twisting the wrong way, 
and requiring treatment with hot packs or cold packs or a 
TENS unit.  The veteran reported numbness of the big toes.  
The veteran had forward flexion of the back to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees, and 
rotation to 35 degrees.  His gait was normal.  There was 
tenderness on palpation at T4 and T10 and the sacroiliac (SI) 
joints.  Straight leg raising was normal.  There was disc 
space narrowing at L5-S1 and some facet joint sclerosis at 
that level.  The assigned diagnosis was spondylosis.  

The veteran's disability due to service-connected spondylosis 
is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Under DC 5292, slight limitation of motion of the lumbar 
spine warrants a 10 percent evaluation.  Moderate limitation 
warrants a 20 percent evaluation; severe limitation warrants 
a 40 evaluation.  In this case, there was no demonstrated 
limitation of motion, but the RO assigned a 10 percent 
evaluation based on the objective findings of pain on 
palpation and complaints of pain.  An evaluation in excess of 
the current 10 percent evaluation is not warranted, in the 
absence of any other diagnosis or any demonstrated limitation 
of motion.  

The Board has therefore considered whether an evaluation in 
excess of 10 percent might be warranted under any other 
applicable diagnostic code.  Diagnostic Code 5293 provides 
that a 10 percent evaluation may be assigned for mild 
intervertebral disc syndrome.  However, there is no medical 
diagnosis of intervertebral disc syndrome, nor is there any 
contention that the veteran has intervertebral disc syndrome.  
In the absence of medical evidence or diagnosis, DC 5293 is 
not for application, and does not warrant an increased 
evaluation in excess of 10 percent.   

38 C.F.R. § 4.71a, Diagnostic Code 5295, provides the 
criteria for evaluation of lumbosacral strain.  A 20 percent 
evaluation is for application where there is muscle spasm on 
extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  As there is no medical 
evidence that the veteran has any of these symptoms, other 
than his testimony that he occasionally feels as though he is 
having a back spasm, an evaluation in excess of the 10 
percent evaluation currently assigned is not warranted under 
DC 5295.

As noted above, the assigned 10 percent is based on the 
veteran's complaints of pain, together with the abnormality 
on radiologic examination.  DC 5003 and Diagnostic Code 5010, 
provide that, if limitation of motion of a joint is 
noncompensable under the appropriate diagnostic code, a 
minimum rating of 10 percent will be assigned, if there is 
arthritis confirmed on radiologic examination.  Since the 
veteran has no limitation of motion of the lumbar spine that 
is compensably disabling, the Board finds application of a 10 
percent rating under DC 5003 or DC 5010, but no more, is 
appropriate in this case.  The Board notes that the 10 
percent evaluation under DCs 5010-5292 is in conformance with 
38 C.F.R. § 4.59, which provides that, where there is painful 
motion due to arthritis, the minimum compensable evaluation, 
if not more, must be assigned. 

However, in the absence of any objective medical evidence of 
limitation of motion of the lumbar spine, an evaluation in 
excess of 10 percent, regardless of the Diagnostic Code 
applied, is not warranted.
 
There is no evidence of any extraschedular factor, such as 
frequent treatment or hospitalization, or impairment of 
industrial capacity, attributable to the veteran's service-
connected lumbosacral disability.  There is no evidence that 
the veteran's service-connected disability results in any 
manifestation of disability not encompassed by the schedular 
criteria.  See 38 C.F.R. § 3.321(b) 

The evidence is not in equipoise to warrant an increased 
evaluation based on resolution of reasonable doubt.  
38 U.S.C.A. § 5107(b).  The preponderance of the evidence is 
against entitlement to an evaluation in excess of 10 percent 
for service-connected lumbosacral disability.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected spondylosis, L5-S1, is denied.




		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 



